DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 25 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication WO 2016/062880 in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053). The PCT publication WO 2016/062880 is in a language other than English, and as such the English-language equivalent publication Seelmann-Eggebert et al. (US Patent Application Publication 2018/0334569) will be referred to for supporting the rationale of the rejection.
Seelmann-Eggebert et al. discloses particles of organic compounds coated with nonampholytic, quaternizable polymers which are soluble in water (abstract).  The organic particle can be used in crop protection, and be a pesticide, such as azoxystrobin (paragraphs [170-173 and 
As for the amount of the particles, the uncoated particle (i.e. the azoxystrobin in the above cited examples) is present in 25 wt%, and in these examples the amount of the polymer relative to the azoxystrobin is 4 or 7 wt%, respectively. And thus the total amount of the coated particles reads upon the amount instantly recited.
Seelmann-Eggebert et al. discloses that the coated particles can have either a positive or negative zeta potential (table 1), and the zeta potential for the above cited particles are positive (23 and 43 mV, respectively), thus reading upon the zeta potential limitation instantly recited. 
Seelmann-Eggebert et al. does not teach the specific dispersing component recited by instant claim 1.  This deficiency is addressed by Brasher et al. Brasher et al. discloses compositions comprising an active substance and a polymeric additive (abstract). The additive is a graft polymer, where polyethylene glycol is reacted with and grafted with vinyl acetate (example of polymeric additive on page 20).  Further, the additive can be prepared using methods given in WO 2007/138053 (page 12, lines 11-12), and the method disclosed by Brasher et al. is the same as for graft polymer example 6 in Boeckh et al.
Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide for excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. as the dispersant in the composition taught by Seelmann-Eggebert et al.  Doing so would provide the advantages taught by Brasher et al. And as the additive is uncharged (there are no cationic or anionic groups on it) the zeta potential of the coated particles would not be negated.
Brasher et al. does not disclose the average number of graft sites, as recited by instant claim 1.  However, Boeckh et al., which is referenced by Brasher et al. and prepares a polymer as disclosed in Brasher et al., states that the amphiphilic graft polymers have an average of no more than1 graft site per 50 alkylene oxide units and mean molar masses of from 3000 to 100,000 (abstract).   Thus instant claim 1 is rendered prima facie obvious.
Instant claims 2-5 and 7 further limit the dispersing agent, and this is read upon by the additive taught by Brasher et al.  Instant claim 11 further limits the polymer, and the polyethyleneimine taught by Seelmann-Eggebert et al. reads upon this limitation.
Instant claims 12 and 16-18 further limits the particle size.  The d50 of the particles in the cited examples is 1.7 µm, which meets the first alternative instantly recited.  And while the d90 of these examples is not taught, 90% of the particles as taught by Seelmann-Eggebert et al. can be within 85% to 115% of the average (paragraph [159]), which meets the second alternative taught.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 11-12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent 10,899,932 in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053).
The issued claims recite all of the features instantly recited except for the graft polymer.  This deficiency is addressed by Brasher et al. Brasher et al. discloses compositions comprising an active substance and a polymeric additive (abstract). The additive is a graft polymer, where polyethylene glycol is reacted with and grafted with vinyl acetate (example of polymeric additive on page 20).  Further, the additive can be prepared using methods given in WO 2007/138053 (page 12, lines 11-12), and the method disclosed by Brasher et al. is the same as for graft polymer example 6 in Boeckh et al.
Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide doe excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. in the composition recited by the issued claims.  Doing so would provide the advantages taught by Brasher et al.
And as for the particle size, the range recited by the issued claims does not read upon those instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
The Applicant argues that the obviousness rejection is not proper for several reasons. The Applicant states that claim 1, as amended, recites that the coated particles have a positive zeta potential in the presence if the dispersing component. And Seelmann-Eggebert et al. describes the zeta potential, but is silent on the claimed dispersing component. Also, some of the compositions disclosed have a negative zeta potential. Further, Brasher et al. and Boeckh et al. are silent as to the effect on zeta potential. And in contrast, the Applicant states that Table 4 of the instant specification shows that positive zeta potential is retained in compositions with the specific ranges of the ingredients present.
The Applicant further argues that the rejection is overcome by the showing of unexpected results in the instant specification. The Applicant refers to the evidence in the instant specification to show an improved effect on the properties and further stabilization provided by the instantly recited combination.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. No single reference alone discloses the coated particles and the dispersing agent as claimed, and as such no single reference could teach all of the effects together. However, the rejection is not based on just one reference, but the combination. Seelmann-Eggebert et al. discloses the coated particles and the zeta potential being positive. And the additional dispersing component is not taught by either Brasher et al. or Boeckh et al. to effect zeta potential. Plus, as the dispersing component is uncharged, it would not reverse the charge of the coated particles (zeta potential being a measure of the charge of the particles).
The Examiner also acknowledges the arguments presented with respect to the unexpected results. For example, an example matching one of the cited examples is evaluated in the instant 
The Applicant argues that superiority of a shared property with the prior art is sufficient, and the evaluated example showed significant improvement with the dispersing agent, even though other agents were not as effective. And the Applicant states that Brasher et al. does not provide any indication that a benefit could be achieved by using the coated particles with the claimed dispersing agent.
The Examiner agree that superiority of a shared property can be used as a secondary consideration, but does not agree that the rejection is overcome. Brasher et al. discloses compositions comprising an active substance and a polymeric additive, that the active substance can be azoxystrobin, and the use of such an additive can provide for excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19). No limitations on the form of the active substance (coating or not) are put forth to limit these teachings – the teaching does not require uncoated.
The relevant comparison as to the superiority of the stabilizing effect is to the polymeric additive taught by Brasher et al. The claimed invention must normally be compared, however, with the closest subject matter that exists in the prior art.  See MPEP 716.02(e).  The claimed invention may be compared with prior art that is closer than that applied by the Examiner, where Applicant can provide a persuasive explanation for the substitution.  In re Holladay, 584 F.2d 384 (CCPA 

With respect to the double patenting rejection, the Applicant requests that it be held in abeyance until patentable subject matter is agreed upon. The rejection is still considered proper, and thus it is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699